Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000163
                                                      05-APR-2012
                                                      10:04 AM



                       NO. SCPW-12-0000163

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,

                               vs.

     THE HONORABLE RICHARD K. PERKINS, JUDGE OF THE CIRCUIT
    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                    (Criminal No. 08-1-0869)

                              ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Upon consideration of petitioner Michael C. Tierney's

petition for a writ of mandamus, it appears that petitioner fails

to demonstrate a clear and indisputable right to relief.

Therefore, petitioner is not entitled to mandamus relief.     See

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (A

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action.).   Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, April 5, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/   James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna




                                 2